DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 07/1/2022.
Claims 21-39 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-30 and 32-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 2016/0028737) as modified by Caceres et al. (US 2016/0381003), and further in view of Broch et al. (US 2016/0044511).
Re Claims 21 and 36: Srinivasan et al. teaches multiple resources servers interfacing with single OAuth server, which includes receiving, by a provisioning server computer, a provisioning request message (¶ 173-181+); receiving, by the provisioning server computer, an authorization code {herein the code is interpreted as a token} (¶ 72+); validating, by the provisioning server computer, the authorization code; and responsive to validating the authorization code, provisioning, by the provisioning server computer, access data to the mobile device (¶ 42+).
Srinivasan et al. fails to specifically teach the authorization code generated using at least a device code associated with a mobile device, wherein the device code is derived from a device identifier that specifically identifies the mobile device
Caceres et al. teaches universal enrollment using biometric PKI, which includes means of generating a device code {herein the biometric key can be generated by the portable device 10} (see fig.# 1A; ¶ 13-16+).
In view of Caceres et al.’s’ teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Srinivasan et al. a device code a device code, wherein the device code is derived from a device identifier that specifically identifies the mobile device so as to uniquely identify a specific device without manually inputting client or user’s information and thereby automatically confirming the authenticity of the user.
Srinivasan as modified by Caceres et al. fails to specifically teach that wherein the device code is derived from a device identifier that specifically identifies the mobile device.
Broch et al. teaches device identification in service authorization, wherein the device code {herein a token 112 which includes a device identifier associated uniquely with the mobile device 104, a bundle identifier associated uniquely with the instance of mobile app 102 installed on mobile device 104} is derived from a device identifier that specifically identifies the mobile device (¶ 17-29+).
In view of Broch et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Srinivasan et al. a device code a device code, wherein the device code is derived from a device identifier that specifically identifies the mobile device so as to render the device code/token more difficult to duplicate and/or falsify and thereby optimize the authenticity of the device code for an conducted transactions via the mobile device.
Re Claim 22: Srinivasan et al. as modified by Caceres et al. teaches method and system, wherein the provisioning request message is received from the mobile device {herein the authorization is originated from clients 512A, 512B} (¶ 75+, 173-181+).
Re Claim 23: Srinivasan et al. as modified by Caceres et al. teaches method and system, wherein the provisioning request message is received from the mobile device via an intermediate server computer {herein interpreted as the OAUTH authorization server 502} (¶ 74+).
Re Claim 24: Srinivasan et al. as modified by Caceres et al. teaches method and system, wherein the access data is configured to gain access to a location (¶ 97+).
Re Claim 25: Srinivasan et al. as modified by Caceres et al. teaches method and system, wherein the provisioning request message comprises an account identifier (¶ 116).
Re Claim 26: Srinivasan et al. as modified by Caceres et al. teaches method and system, wherein the authorization code is derived from the device code and the access credential (¶ 74+).
Re Claim 27: Srinivasan et al. as modified by Caceres et al. teaches method and system, wherein the mobile device is a smartphone (¶ 147+).
Re Claims 28-29: Srinivasan et al. as modified by Caceres et al. teaches method and system, further comprising: transmitting, by a communication device to an authorization computer, the device code; and receiving, by the communication device, the authorization code, wherein the communication device is a laptop computer, and the mobile device is a mobile phone (see fig.# 16, ¶ 147+).
Re Claim 32: Srinivasan as modified by Caceres et al. teaches method and system, wherein the provisioning request message is a token request message (¶ 57+).
Re Claim 33: Srinivasan et al. as modified by Caceres et al. teaches method and system, wherein the access data comprises a token (¶ 42-49+).
Re Claims 34 and 38: Srinivasan as modified by Caceres et al. teaches method and system, further comprising: transmitting, by the provisioning server computer, the device code to the mobile device (¶ 179+).
Re Claims 35 and 39: Srinivasan as modified by Singh et al. teaches method and system, further comprising: determining, by the provisioning server computer, a risk {herein Srinivasan does not specifically disclose “risk” but a similar mechanism for one skilled in the art, that is irregular behavior indicating an illegitimate access attempt} associated with provisioning the access data to the mobile device (¶ 47-48+, 111+).
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 2016/0028737) as modified by Caceres et al. (US 2016/0381003) in view of Broch et al. (US 2016/0044511) as applied to claim 21 above, and further in view of Kausik et al. (US 6,263,446).
The teachings of Srinivasan have been discussed above.
Srinivasan fails to specifically teach that the authorization code is formed from the device code, the access credential, a shared secret, and a salt.
Kaisik et al. teaches method and apparatus for secure distribution of authentication credential to roaming users, wherein the authorization code is formed from the device code, the access credential, a shared secret, and a salt (col.4, lines 65-67; col.5, lines 1+).
In view of Kausik et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Srinivasan that the authorization code is formed from the device code, the access credential, a shared secret, and a salt so as to protect the authentication code and prevent some form duplicate results when data is encrypted two times, sequentially, with the same key.

Response to Arguments
Applicant’s arguments with respect to claim(s) s 21-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karpenko et al. (AU 2014353151 A1) teaches automated account provisioning.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887